Exhibit 12 AMERICAN AIRLINES, INC. Computation of Ratio of Earnings to Fixed Charges (in millions) Three Months Ended March 31, 2009 2008 Earnings (loss): Earnings (loss) before income taxes $ (366 ) $ (344 ) Add:Total fixed charges (per below) 361 370 Less:Interest capitalized 10 5 Total earnings (loss) before income taxes $ (15 ) $ 21 Fixed charges: Interest $ 148 $ 163 Portion of rental expense representative of the interest factor 208 205 Amortization of debt expense 5 2 Total fixed charges $ 361 $ 370 Ratio of earnings to fixed charges - - Coverage deficiency $ 376 $ 349 Note:As of March 31, 2009 American has guaranteed approximately $427 million of AMR’s unsecured debt and approximately $284 million of AMR Eagle’s secured debt.The impact of these unconditional guarantees is not included in the above computation
